DETAILED ACTION
This is an Office action based on application number 16/326,419 filed 19 February 2019, which is a national stage entry of PCT/US17/49969 filed 1 September 2017. Claims 1-33 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-20 in the reply filed on 1 September 2020 is acknowledged.  The traversal is on the ground(s) that all of the grouped claims have unity of invention. This is not found persuasive because the groups lack unity of invention because while each group requires the same technical feature of a multi-layer polymeric protective sheet, this technical feature is not a special technical feature as it does not make a contribution over the prior art as set forth in the prior art rejections below.
The requirement is still deemed proper and is therefore made FINAL.
Applicant’s election of the species corresponding to Fig. 1B (embodied in claim 4) in the reply filed on 24 September 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the specific species restriction requirement, the election of the species has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 3 and 21-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the replies filed on 1 September 2020 and 24 September 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the limitation “wherein the outermost polymeric layer is nanomodified with sapphire” in lines 1-2. The term "nanomodified" is not clearly defined by the claim, the specification does not provide a standard for ascertaining the definition, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	For the purpose of compact prosecution, the limitation is read as the outermost polymeric layer comprises a sapphire additive.

Claims 8 and 10 each recite the limitation “web-polymerized” in line 2. The term “web-polymerized” is not clearly defined by the claim, the specification does not provide a standard for ascertaining the definition, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	For the purpose of purpose of compact prosecution, the limitation is interpreted as a product-by-process limitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-2 and 20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krenceski et al. (US Patent No. 5,268,215) (Krenceski).

Regarding instant claim 1, Krenceski discloses a sheet material comprising a polyurethane clearcoat layer and a polyurethane clear topcoat layer (Claim 1) (i.e., a first polyurethane layer and a distinct second polyurethane layer). Krenceski further discloses that the coefficient of friction of the topcoat layer is less than 0.25 (Claim 4).
	Krenceski is silent with regard to a requisite tempered glass required by the sheet material to form its intended use; therefore, Krenceski is construed to meet the limitation that the sheet is essentially free of tempered glass.

Regarding instant claim 2, Krenceski further discloses that the coefficient of friction of the topcoat layer is less than 0.25 (Claim 4).

Regarding instant claim 20, Krenceski further discloses the sheet material is thermoformable (Claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 7, 9, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Krenceski.

Regarding instant claim 7, Krenceski discloses a polyurethane clearcoat layer having a dry thickness of at least 0.025 mm (Claim 1) (i.e., at least 25 µm). While prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 9, Krenceski discloses a polyurethane clearcoat layer having a dry thickness of at least 0.025 mm, and the thickness of the polyurethane clearcoat layer is at least 10 times greater than that of the polyurethane topcoat layer (Claim 1). Therefore, there exists an encompassed embodiment wherein the thickness of the polyurethane topcoat layer is greater than 2.5 µm, with the proviso that it is least one-tenth the thickness of the polyurethane clearcoat layer. While Krenceski does not disclose the specific range recited by the claim, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claims 18-19, the combination of the polyurethane clearcoat layer and the polyurethane topcoat layer of Krenceski is construed to meet the requisite protective sheet. Furthermore, given the thickness of the individual layers cited in the rejection of claims 7 and 9, above, the thickness of the combination of the polyurethane clearcoat layer and the polyurethane topcoat layer is construed to be at least greater than 25 µm. While Krenceski does not disclose the specific range recited by the claim, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Claims 8, 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Krenceski as applied to claim 1 above, and further in view of Rukavina et al. (US Patent Application Publication No. US 2007/0149749 A1) (Rukavina).

Regarding instant claim 8, Krenceski discloses a sheet material comprising a polyurethane clearcoat layer and a polyurethane clear topcoat layer as cited above.
	Krenceski does not explicitly disclose the properties of the polyurethane as set forth by the instant claim.
	However, Rukavina discloses polyurethanes used to form articles having good impact resistance or flexibility, high impact strength, high tensile strength, resistance to heat distortion, good hardness, good solvent resistance, good clarity or transparency, high light transmittance, low haze, good weatherability, good energy-absorption, good moisture stability, good ultraviolet stability, and/or good ballistics resistance (paragraph [0772]). Rukavina discloses polyurethanes that are thermoset (paragraph [1066]), wherein Rukavina defines a thermoset polymer as one that has been crosslinked such that the polymer will not melt upon the application of heat and is generally insoluble in solvents (paragraph [0340]). Rukavina further illustrates that the polyurethanes according to the invention typically have storage modulus values in the MPa range (see, e.g., FIG. 2).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to produce at least one polyurethane layer of the sheet material Krenceski from thermoset and crosslinked polyurethane of Rukavina. The motivation for doing so would have 
	The term “high modulus” is relative. As cited above, Krenceski illustrates that the polyurethanes according to the invention typically have storage modulus values in the MPa range, which is construed to meet the requisite “high modulus”.
The term “web-polymerized” is construed to be a product-by-process limitation. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP § 2113.
	Therefore, it would have been obvious to combine Rukavina with Krenceski to obtain the invention as specified by the instant claim.

Regarding instant claim 10, Krenceski discloses a sheet material comprising a polyurethane clearcoat layer and a polyurethane clear topcoat layer as cited above.
	Krenceski does not explicitly disclose the properties of the polyurethane as set forth by the instant claim.

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to produce at least one of the polyurethane layers of the sheet material Krenceski from thermoset and crosslinked polyurethane of Rukavina. The motivation for doing so would have been that such polyurethanes exhibit a number of beneficial properties, including, but not limited to impact resistance and hardness.
	The term “super high modulus” is relative. As cited above, Krenceski illustrates that the polyurethanes according to the invention typically have storage modulus values in the MPa range, which is construed to meet the requisite “super high modulus”.
	The term “web-polymerized” is construed to be a product-by-process limitation. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP § 2113.
	Therefore, it would have been obvious to combine Rukavina with Krenceski to obtain the invention as specified by the instant claim.

Regarding instant claims 11-12, Krenceski discloses a sheet material comprising a polyurethane clearcoat layer and a polyurethane clear topcoat layer as cited above.
	Krenceski does not explicitly disclose the specific storage modulus of each polyurethane layer.
	However, Rukavina discloses polyurethanes used to form articles having good impact resistance or flexibility, high impact strength, high tensile strength, resistance to heat distortion, good hardness, high Young’s modulus, good solvent resistance, good clarity or transparency, high light transmittance, low haze, good weatherability, good energy-absorption, good moisture stability, good ultraviolet stability, and/or good ballistics resistance (paragraph [0772]). Rukavina also teaches that the storage modulus is the energy conversed by the polymer and is related to the Young’s modulus at least 500 MPa and a second polyurethane having a storage modulus at least 20% greater than the first, as recited in claim 11, and a first polyurethane having a storage modulus of at least 1500 MPa and a second polyurethane having a storage modulus at least 35% greater than the first, as recited in claim 12); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
Since the instant specification is silent to unexpected results, the specific amount of storage modulus of each polyurethane layer is not considered to confer patentability to the claims. As the energy absorbing properties of each polyurethane layer (i.e., analogous to the stiffness of the layer) is a variable that can be modified, among others, by adjusting the storage modulus of the polyurethane through selection of materials and/or process of making, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the storage modulus of each polyurethane layer in Krenceski in view of Rukavina to obtain the desired energy/absorbing properties/stiffness (In re Boesch, 617 F.2d. 272, 205 USPQ In re Aller, 105 USPQ 223).
Before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to optimize the modulus values of each polyurethane layer of Krenceski as obviated by Rukavina. The motivation for doing so would have been to optimize the energy absorbing properties of each layer and, ultimately, the energy absorbing properties of the entire laminated structure.
	Therefore, it would have been obvious to combine Rukavina with Krenceski to obtain the invention as specified by the instant claims.

Regarding instant claims 13-16, Krenceski discloses a sheet material comprising a polyurethane clearcoat layer and a polyurethane clear topcoat layer as cited above.
	Krenceski does not explicitly disclose the specific temperature of peak tan delta and glass transition temperature of each polyurethane layer.
	However, Rukavina discloses polyurethanes used to form articles having good impact resistance or flexibility, high impact strength, high tensile strength, resistance to heat distortion, good hardness, good solvent resistance, good clarity or transparency, high light transmittance, low haze, good weatherability, good energy-absorption, good moisture stability, good ultraviolet stability, and/or good ballistics resistance (paragraph [0772]). Rukavina further provides an exemplary composition having a peak Tan Delta 
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the polyurethane composition of Rukavina, having the particular peak Tan Delta temperature/glass transition temperature, to produce the polyurethane layers of the sheet material of Krenceski. The motivation for doing so would have been that such polyurethanes exhibit a number of beneficial properties, including, but not limited to impact resistance and hardness.
	Therefore, it would have been obvious to combine Rukavina with Krenceski to obtain the invention as specified by the instant claims.

Regarding instant claim 17, Krenceski discloses a sheet material comprising a polyurethane clearcoat layer and a polyurethane clear topcoat layer as cited above.
	Krenceski does not explicitly disclose glass transition temperature of one layer relative to the other.
	However, Rukavina discloses polyurethanes used to form articles having good impact resistance or flexibility, high impact strength, high tensile strength, resistance to heat distortion, good hardness, high Young’s modulus, good solvent resistance, good clarity or transparency, high light transmittance, low haze, good weatherability, good energy-absorption, good moisture stability, good ultraviolet stability, and/or good ballistics resistance (paragraph [0772]). Rukavina further disclose that the maximum in loss modulus is termed tan delta value, and is the maximum in internal friction, or 
Since the instant specification is silent to unexpected results, the specific max loss modulus/tan delta/glass transition temperature is not considered to confer patentability to the claims. As the energy absorption/dissipation of the individual polyurethane layer is a variable that can be modified, among others, by adjusting the max loss modulus/max tan delta/glass transition temperature through selection of a specific polyurethane composition, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the  max loss modulus/max tan delta/glass transition temperature through selection of a specific polyurethane composition in Krenceski in view of Rukavina to obtain the desired energy absorption/dissipation properties (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to optimize the glass 
	Therefore, it would have been obvious to combine Rukavina with Krenceski to obtain the invention as specified by the instant claims.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over McGuire (US Patent Application Publication No. US 2008/0286576 A1) (McGuire) in view of Krenceski.

Regarding instant claims 1-2, McGuire discloses a multilayer protective sheet comprising a carrier layer and a polyurethane-based topcoat layer (paragraph [0017]). McGuire further discloses that the carrier layer comprises multiple layers of any suitable chemistry including polyurethane resins, wherein the individual layers can be the same or different chemistries (paragraphs [0042-0044). Therefore, a polyurethane-based carrier layer is considered to meet the requisite first polyurethane layer, and the polyurethane-based topcoat layer is considered to meet the requisite distinct second polyurethane layer. Alternatively, a carrier layer comprising multiple polyurethane layers is construed to meet the requisite first and distinct second polyurethane layers.
	McGuire does not explicitly disclose the coefficient of friction of an outwardly exposed surface of the protective sheet.

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to ensure that the polyurethane-based topcoat layer of McGuire has a coefficient of friction of less than 0.25 as touted by Krenceski. The motivation for doing so would have been that polyurethane-based topcoats having such a coefficient of friction exhibit mar-resistance.
	Therefore, it would have been obvious to combine Krenceski with McGuire to obtain the invention as specified by the instant claims.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over McGuire in view of Krenceski as applied to claim 1 above, and further in view of Dixon et al. (US Patent Application Publication No. US 2015/0169089 A1) (Dixon) and Ho et al. (US Patent Application Publication No. US 2002/0146568 A1) (Ho).

Regarding instant claim 4, McGuire in view of Krenceski discloses the multilayer protective sheet comprising a carrier layer and a polyurethane-based topcoat layer, as cited above. McGuire further discloses an embodiment comprising the carrier layer 
	McGuire in view of Krenceski does not explicitly disclose the self-wetting layer and the first and second adhesive layers present on each polyurethane layer.
	However, Dixon discloses a surface protection film comprising a self-wetting adhesive that allows application of the film to a surface with light or minimal pressure (paragraph [0039]).
	Ho further discloses a multi-layered article comprising a polyurethane layer and a second layer of a polymeric composition bonded to the polyurethane layer (Claim 1) that acts as a tie layer to provide a surface to which other materials and layers can be bonded (paragraph [0067]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, replace the adhesive layer adjacent to the carrier layer and opposite from the topcoat layer of McGuire with the self-wetting adhesive of Dixon. The motivation for doing so would have been to allow the application of the film to a substrate with light or minimal pressure. Further, it would have been obvious to apply the layer of a polymeric composition of Ho to each polyurethane layer of McGuire, which would necessarily meet the requisite first and second adhesive bonding layers. The motivation for doing so 
	Therefore, it would have been obvious to combine Dixon and Ho with McGuire in view of Krenceski to obtain the invention as specified by the instant claim.

Regarding instant claim 5, McGuire further discloses that the topcoat layer comprises as its base polymer a poly(meth)acrylate (e.g., a polyacrylate or polymethacrylates), a polyurethane, and modified (e.g., hybrid) polymers thereof (paragraph [0033]), which is construed to include, within its scope, the acrylic-based polyurethane recited by the claim. Furthermore, McGuire discloses that the polyurethanes used in the sheets, which is construed to be inclusive of the topcoat, are prepared from aliphatic polyisocyanates and polyols inclusive of aliphatic polyols (paragraphs [0068; 0072]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over McGuire in view of Krenceski, Dixon, and Ho as applied to claim 4 above, and further in view of DeFife et al. (US Patent No. 6,150,035) (DeFife).

Regarding instant claim 6, McGuire in view of Krenceski, Dixon, and Ho discloses the protective sheet as cited in the rejection of claim 4, above. McGuire further discloses that any suitable additives can be present in conjunction with the base polymer in the topcoat layer (paragraph [0036]).

	However, DeFife discloses a coating film formed from a resin coating (F) on the surface of a liner laminate (Claim 20). DeFife further discloses that resin coating (F) contains additives normally used in resin coatings to improve the desirable properties thereof, wherein such coatings comprise filler materials selected from sapphire fibers (col. 12, lines 45-53).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to include the sapphire fiber filler of DeFife into the topcoat composition of McGuire. The motivation for doing so would have been that DeFife establishes sapphire fibers as art-recognized additives for surface resin layers that improve desirable properties of said layers. Furthermore, the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP § 2143(A).
	Therefore, it would have been obvious to combine DeFife with McGuire in view of Krenceski, Dixon, and Ho to obtain the invention as specified by the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664.  The examiner can normally be reached on M-F 9-5 Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Scott R. Walshon/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        



/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        3/22/2021